As filed with the Securities and Exchange Commission on July 26 , 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 /A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CUBA BUSINESS DEVELOPMENT GROUP, INC. (Name of small business issuer in its charter) NEVADA 27-1088070 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 8errace Miami, FL 33018 Phone: (305) 823-9193 (Address and telephone number of principal executive offices) Hugo M. Cancio CEO/President 8errace Miami, FL 33018 Phone: (305) 823-9193 (Name, address and telephone numbers of agent for service) COPIES OF ALL COMMUNICATIONS TO: The O’Neal Law Firm, P.C. 6626 E. Raftriver Street Mesa, Arizona 85215 (480) 812-5041 (tel) (888) 353-8842 (fax) Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933.x If this Form is filed to register additional securities for an Offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same Offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same Offering. o If this Form is a post effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same Offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company x (Do not check if a smaller reporting company) 1 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered (1) Amount To Be Registered Proposed Maximum Offering Price Per Unit (2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee (2) Common Stock 999,000 shares $0.05 per share An indeterminate number of additional shares of common stock shall be issuable pursuant to Rule 416 to prevent dilution resulting from stock splits, stock dividends or similar transactions and in such an event the number of shares registered shall automatically be increased to cover the additional shares in accordance with Rule 416 under the Securities Act. Estimated solely for the purpose of computing the registration fee pursuant to Rule 457(c) under the Securities Act. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 Subject to Completion Prospectus Cuba Business Development Group, Inc. A Nevada Corporation 999,000 Shares of Common Stock This prospectus relates to 999,000 shares of common stock of Cuba Business Development Group, Inc., a Nevada corporation, which may be resold by selling stockholders named in this prospectus. We have been advised by the selling stockholders that they may offer to sell all or a portion of their shares of common stock being offered in this prospectus from time to time. The selling stockholders will sell their shares of our common stock at a price of $0.05 per share until shares of our common stock are quoted on the OTC Bulletin Board, or listed for trading or quoted on any other public market, and thereafter at prevailing market prices or privately negotiated prices. Our common stock is presently not traded on any market or securities exchange, and we have not applied for listing or quotation on any public market. Further, there is no assurance that our common stock will ever trade on any market or securities exchange. We will not receive any proceeds from the resale of shares of common stock by the selling stockholders. We will pay for all of the expenses related to this offering. Our business is subject to many risks and an investment in our common stock will also involve a high degree of risk. You should invest in our common stock only if you can afford to lose your entire investment. You should carefully consider the various Risk Factors described beginning on page 6 before investing in our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. The selling stockholders may not sell or offer these securities until this registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this Prospectus is , 2010. 3 TABLE OF CONTENTS Form S-1 Prospectus Caption PageNo. Front of Registration Statement and Outside Front Cover Page of Prospectus 1 Prospectus Cover Page 1 Prospectus Summary and Risk Factors 5 Use of Proceeds 10 Determination of Offering Price 10 Dilution 10 Selling Security Holders 10 Plan of Distribution 12 Legal Proceedings 13 Description of Securities to be Registered 13 Interest of Named Experts and Counsel 14 Directors, Executive Officers, Promoters and Control Persons 14 Security Ownership of Certain Beneficial Owners and Management 16 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 17 Organization within Last Five Years 17 Description of Business 17 Incorporation of Certain Information by Reference 21 Plan of Operation 21 Description of Property 24 Certain Relationships and Related Transactions 24 Market for Common Equity and Related Stockholder Matters 24 Executive Compensation 26 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 Financial Statements F-1 Dealer Prospectus Delivery Obligation 28 Indemnification of Officers and Directors 29 Other Expenses of Issuance and Distribution 30 Recent Sales of Unregistered Securities 30 Exhibits 32 Undertakings 32 4 PROSPECTUS SUMMARY AND RISK FACTORS The Company Cuba Business Development Group, Inc. (CBDG, the Company, we, us, our), was incorporated September 21, 2009 in the State of Nevada. The Company is in the development stage. We are in the process of establishing ourselves as a company that will focus its operations on providing concert promotion , consulting, sales representation, and marketing representation to the entertainment industry, public companies and private companies from the United States interested in establishing business contacts in Cuba . Additionally, the Company will broker business contracts between business partners in the United States and Europe and business partners in Cuba in fulfillment of our business plan. We plan to generate revenue from the commission fees we will charge for establishing the business contracts upon acceptance of them by each party. Our principal executive office is located at 8errace, Miami, FL 33018. Our telephone number is (305) 823-9193. Management, or affiliates thereof, will not purchase shares in this offering. Number of Shares Being Offered This prospectus covers the resale by the selling stockholders named in this prospectus of up to 999,000 shares of our common stock. The offered shares were acquired by the selling stockholders in a private spin-off transaction, which is exempt from the registration requirements of the Securities Act of 1933. The selling stockholders will sell their shares of our common stock at a maximum of $0.05 per share until our common stock is quoted on the OTC Bulletin Board, or listed for trading or quotation on any other public market, and thereafter at prevailing market prices or privately negotiated prices. Our common stock is presently not traded on any market or securities exchange and we have not applied for listing or quotation on any public market. Further, there is no assurance that our common stock will ever trade on any market or securities exchange. Please see the Plan of Distribution section at page 12 of this prospectus for a detailed explanation of how the common shares may be sold. Number of Shares Outstanding There were 22,275,297 shares of our common stock issued and outstanding at July 15 , 2010. Use of Proceeds We will not receive any of the proceeds from the sale of the shares of our common stock being offered for sale by the selling stockholders. We will incur all costs associated with this registration statement and prospectus. Summary of Financial Information The summarized consolidated financial data presented below is derived from and should be read in conjunction with our audited financial statements from Inception (September 21, 2009) through November 30, 2009,including the notes to those financial statements which are included elsewhere in this prospectus along with the section entitled“Plan of Operation” beginning on page 24 of this prospectus. As ofNovember 30, 2009 (Audited) For the six months ended May 31, 2010 (Unaudited) Balance Sheet Current Assets and Other Assets $ 23,356 $ 17,589 Current Liabilities 26,300 46,748 Stockholders’ Deficit (2,944 ) (29,159 ) Income Statement Revenue $ -0- $ 170,843 Cost of Goods Sold -0- 133,157 Total Expenses 17,906 89,650 Net Loss $ (17,906 ) $ (51,965 ) 5 RISK FACTORS The securities offered hereby are highly speculative and should be purchased only by persons who can afford to lose their entire investment in CBDG.Each prospective investor should carefully consider the following risk factors, as well as all other information set forth elsewhere in this prospectus, before purchasing any of the shares of our common stock. Our independent auditors’ report states that there is a substantial doubt that we will be able to continue as a going concern. Our independent auditors, De Joya Griffith & Company, LLC, Certified Public Accountants, state in their audit report, dated March 25, 2010 and included with this prospectus, that since we are a development stage company, have no established source of revenue and are dependent on our ability to raise capital from shareholders or other sources to sustain operations, there is a substantial doubt that we will be able to continue as a going concern. The Company has a net loss for the period from inception (September 21, 2009) to November 30, 2009 of $17,906 and negative cash flows from development stage activities of $10,894. We have a limited operating history and have maintained losses since inception, which we expect to continue into the near term. We were incorporated on September 21, 2009 and only just recently commenced operations. We have not realized any substantial revenues to date. We have a limited operating history upon which an evaluation of our future success or failure can be made. Our net loss from inception to November 30, 2009 was $(17,906). Our ability to achieve and maintain profitability and positive cash flow beyond the near term is dependent upon: · our ability to further develop ourcustomer base for our products in Cuba: · our ability to generate a customer base in other countries; · our ability to control costs; and · our ability to compete with others. Based upon our proposed plans, we expect to incur operating losses through November 2010. There will be substantial costs and expenses associated with the development and marketing of our products in Cuba for which revenues in that area will be initially limited. Failure to generate revenues initially in Cuba could cause us to go out of business. If we are unable to obtain the necessary revenues and financing to implement our business plan we will not have the money to pay our ongoing expenses and we may go out of business unless our existing shareholder base provides funding. Our ability to successfully sell our products to generate operating revenues in other countries depends on our ability to sustain overall profitability and cash flows to implement our business plan. Given that we have no operating history, no present revenues and only losses to date, we may not be able to achieve this goal, and if this occurs we plan to sell equity securities to be able to pay our operating costs. Should this fail, we may go out of business unless our shareholder base or other investors provides us with the needed funding. At November 30, 2009, we had $13,356 of cash. As of the date hereof, we have $2,100 in cash. Our budgeted operating cash expenditures for the next 12 months through November 2010 are approximately $450,438, and our budgeted cash flow from gross profit is $175,000. Therefore, we presently have budgeted a zero cash position from operations as of November 2010 and a need for additional capital from the sale of securities of approximately $280,438. There is no assurance our Company will ever achieve profitability , which will affect our ability to continue as a Company. There can be no assurance that the Company’s business will be profitable. The Company may not generate sufficient revenues to provide to its investors and shareholders any return on their investment. 6 RISK FACTORS - continued Dependence on Key Personnel , any loss of any of our key personnel will affect business operations. The Company’s performance is substantially dependent on the performance of its executive officers, directors and shareholders, Hugo Cancio and Ariel Machado and other key employees it intends to recruit as the Company scales its operations. The Company is dependent on its ability to retain and motivate high quality personnel; especially its management and highly skilled foreign joint venture associates. The Company does not have “key person” life insurance policies on any of its employees. The loss of the services of any of its key employees, particularly the members of the Company’s current management (see “Management”), could have a material adverse effect on the Company’s business, financial condition or operating results. We may not be able to attract and hire additional competent personnel, which could impair our future expansion. The Company’s future success also depends on its continuing ability to identify, hire, train and retain other highly qualified technical and managerial personnel. Competition for such personnel is intense. There can be no assurance the company will be able to attract, assimilate or retain qualified technical and managerial personnel in the future, and the failure of the company to do so would have a material adverse effect on the company’s business, financial condition or operating results. We may not be able to compete effectively against our competitors. There are several U.S. and foreign entities and groups with similar objectives to those of the Company that are either involved or are looking into the Cuban market. The Company expects competition to persist, intensify and increase in the future. The Company’s current and future competitors, both in the United States and Latin America, include: private investors, international consulting firms, investment funds, venture capital companies, financial advisory firms, international accounting firms and merchant banks. Some of these firms have substantially greater resources, greater name recognition, and longer operating histories and better educated and trained management. There can be no assurance that the Company will be able to compete effectively with current or future competitors or that the competitive pressures faced by the Company will not have a material adverse effect on the Company’s business, financial conditionor operating results. There can be no assurance that the Company’s efforts to develop the Cuban market will be successful. The Company intends to expand its operations into the Cuban market, which will require significant management attention and financial resources. There can be no assurance that the Company’s efforts to develop the Cuban market will be successful. Cuba is subject to a number of risks, including the current U.S. embargo and restrictions on doing business in Cuba, potentially longer payment cycles, unexpected changes in regulatory requirements, import and export restrictions, difficulties in standing and managing foreign operations, the burden of complying with a variety of foreign laws, greater difficulty in accounts receivable collection, potentially adverse tax consequences, currency fluctuations, and potential political economic instability. In the event that the Company is successful in expanding its operation to Cuba, the imposition of exchange or the control of price or other restrictions on foreign currencies could materially effect the Company’s business results and financial conditions. The Company may be exposed to the consequences of political, economic, social and diplomatic changes in Cuba. In recent years Cuba has experienced political and social instability and inflation. Political changes or a deterioration of Cuba’s domestic economy or balance of trade may indirectly affect the company’s ability to operate business in such a country. No assurance our marketing efforts will be successful , which would negatively affect our business plan success. Our future success will depend, among other factors, upon whether our services can be contracted for at a profitable price and the extent to which consumers acquire, adopt, and continue to use them. There can be no assurance that our services will gain wide acceptance in our targeted markets or that we will be able to effectively market our services , in which case we may not be able to continue as a going concern. If our estimates related to expenditures and cashflow from operations are erroneous, and we are unable to sell additional equity securities, our business could fall short of expectations and you may lose your entire investment. Our financial success is dependent in part upon the accuracy of our management's estimates of expenditures and cash flow from operations. (See "Plan of Operation") If such estimates are erroneous or inaccurate, we may not be able to carry out our business plan, which could, in a worst-case scenario, result in the failure of our business and you losing your entire investment. 7 RISK FACTORS - continued Our Business Model may not be sufficient to achieve success in our intended market Our survival is dependent upon the market acceptance of our services.Should these services be too narrowly focused or should the target market not be as responsive as we anticipate, we will not have in place alternateservices we can offer to ensure our survival. Inability of Our Officers and Directors to devote sufficient time to the operation of the business may limit our success. Presently, the officers and directors of CBDG allocate approximately 50% of their time to the operation of CBDG’s business.Since our officers and directors are currently involved part time elsewhere, they may not be able to devote full time availability to work for CBDG. Should the business develop faster than anticipated, the officers and directors will have to retain other personnel to ensure that it continues as a going concern. Investors will have little voice regarding the management of CBDG due to the large ownership position held by our existing management and thus it would be difficult for new investors to make changes in our operations or management, and therefore, shareholders would be subject to decisions made by management and the majority shareholders. Officers and directors directly own 14,533,748 shares of the total of 22,275,297 issued and outstanding shares of CBDG’s common stock, as of April 1, 2010. Thus, our officers and directors are in a position to continue to control CBDG. Of these shares, Mr. Hugo M. Cancio, our CEO, President and Director, owns 13,218,748 shares of our common stock, or 59.34%.Mr. Ed Steinback, our Treasurer/CFO and Director, owns 1,030,000 shares of our common stock, or 4.62%. Mr. Ariel Machado, our Vice President of Operations and Director, owns 255,000 shares of our common stock, or 1.14%. James A. “Drew” Connolly III, our Director, owns 30,000 shares of our common stock, or 0.13%. Such control may be risky to the investor because the entire Company's operations are dependent on a very few people who could lack ability, or interest in pursuing CBDG operations. In such event, our business may fail and you may lose your entire investment. Moreover, new investors will not be able to effect a change in the Company’s business or management. Risks Associated with our Common Stock Difficulty for CBDG stockholders to resell their stock due to a lack ofpublic trading market There is presently no public trading market for our common stock, and it is unlikely that an active public trading market can be established or sustained in the foreseeable future.We intend to have our common stock quoted on the OTC Bulletin Board as soon as practicable.However, there can be no assurance that CBDG’s shares will be quoted on the OTC Bulletin Board.Until there is an established trading market, holders of our common stock may find it difficult to sell their stock or to obtain accurate quotations for the price of the common stock.If a market for our common stock does develop, our stock price may be volatile. Broker-dealers may be discouraged from effecting transactions in our shares because they are considered penny stocks and are subject to the penny stock rules. Rules15g-1 through 15g-9 promulgated under the Securities Exchange Act of 1934 impose sales practice and disclosure requirements on FINRA broker-dealers who make a market in "penny stocks". A penny stock generally includes any non-Nasdaq equity security that has a market price of less than $5.00 per share.Our shares currently are not traded on Nasdaq nor on any other exchange nor are they quoted on the OTC/Bulletin Board or “OTCBB”. Following the date that the registration statement, in which this prospectus is included, becomes effective, we hope to find a broker-dealer to act as a market maker for our stock and file on our behalf with the FINRA an application on Form 15c(2)(11) for approval for our shares to be quoted on the OTCBB. As of the date of this prospectus, we have not attempted to find a market maker to file such application for us. If we are successful in finding such a market maker and successful in applying for quotation on the OTCBB, it is very likely that our stock will be considered a “penny stock”. In that case, purchases and sales of our shares will be generally facilitated by FINRA broker-dealers who act as market makers for our shares.The additional sales practice and disclosure requirements imposed upon broker-dealers may discourage broker-dealers from effecting transactions in our shares, which could severely limit the market liquidity of the shares and impede the sale of our shares in the secondary market. 8 RISK FACTORS - continued Risks Associated with our Common Stock - continued Under the penny stock regulations, a broker-dealer selling penny stock to anyone other than an established customer or "accredited investor" (generally, an individual with net worth in excess of $1,000,000 or an annual income exceeding $200,000, or $300,000 together with his or her spouse) must make a special suitability determination for the purchaser and must receive the purchaser's written consent to the transaction prior to sale, unless the broker-dealer or the transaction is otherwise exempt. In addition, the penny stock regulations require the broker-dealer to deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, unless the broker-dealer or the transaction is otherwise exempt.A broker-dealer is also required to disclose commissions payable to the broker-dealer and the registered representative and current quotations for the securities.Finally, a broker-dealer is required to send monthly statements disclosing recent price information with respect to the penny stock held in a customer's account and information with respect to the limited market in penny stocks. Because we do not intend to pay any dividends on our common stock, investors seeking dividend income or liquidity should not purchase shares of our common stock. We have not declared or paid any dividends on our common stock since our inception, and we do not anticipate paying any such dividends for the foreseeable future. Investors seeking dividend income or liquidity should not invest in our common stock. Because we can issue additional shares of common stock, purchasers of our common stock may incur immediate dilution and may experience further dilution. We are authorized to issue up to 100,000,000 shares of common stock, of which 22,275,297 shares are issued and outstanding as of April 1, 2010.Our Board of Directors has the authority to cause us to issue additional shares of common stock, and to determine the rights, preferences and privilege of such shares, without consent of any of our stockholders. Consequently, the stockholders may experience more dilution in their ownership of CBDG in the future. Risks Associated with our Business If we are unable to obtain work permits, visas, passports and/or other necessary documents for artists and performers from Cuba to enter the United States we could experience a loss of revenue. As part of our business plan, we intend to offer services to obtain work permits, visas, passports and/or other necessary documents for artists and performers from Cuba to enter the United States for purposes of performing here. If we are unable to obtain such necessary documentation for these artists and performers, our business could experience a loss in revenue which will negatively affect our profitability. We are subject to existing and future regulations governing our dealings with Cuban Nationals and organizations within Cuba. Our ability to conduct business within Cuba and in the United States with Cuban Nationals and organizations seeking to conduct business in the United States, and our ability to travel between the United States and Cuba for purposes of conducting our business is governed by Title 31 Part 15 of the Federal Code of regulations commonly known as “The Cuban Asset Control Regulations.” These regulations were issued by the U.S. Government on July 8, 1963, under the Trading with the Enemy Act in response to certain hostile actions by the Cuban government. They are still in force today and affect any person subject to U.S. jurisdiction—including all U.S. citizens and permanent residents wherever they are located, all individuals and organizations physically in the United States, and all branches and subsidiaries of U.S. organizations throughout the world—as well as all persons engaging in transactions that involve property in or otherwise subject to the jurisdiction of the United States. The Regulations are administered by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”). Criminal penalties for violating the Regulations range up to 10 years in prison, $1,000,000 in corporate fines, and $250,000 in individual fines. Civil penalties up to $65,000 per violation may also be imposed. These regulations could significantly affect our ability to conduct business with Cuban Nationals and organizations both domestic and abroad therefore negatively affecting our ability to generate revenue. Further, should we violate any provisions of these regulations, or any future applicable statutes, rules or regulations, we could be subject to both civil and criminal penalties which could jeopardize our ability to continue as a going concern. 9 Forward Looking Statements This prospectus contains forward-looking statements, which relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors” on pages 6 to 9, that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. The safe harbor for forward-looking statements provided in the Private Securities Litigation Reform Act of 1995 does not apply to the offering made in this prospectus. Securities and Exchange Commission’s Public Reference Any member of the public may read and copy any materials filed by us with the Securities and Exchange Commission (the “SEC”) at the SEC's Public Reference Room at treet, N.E., Washington, D.C. 20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet website (http://www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. The Offering This prospectus covers the resale by certain selling stockholders of 999,000 shares of our common stock. USE OF PROCEEDS The shares of common stock offered hereby are being registered for the account of the selling stockholders identified in this prospectus. All proceeds from the sale of the common stock will go to the respective selling stockholders. We will not receive any proceeds from the resale of the common stock by the selling stockholders. DETERMINATION OF OFFERING PRICE The selling stockholders may sell their shares of our common stock at a price of $0.05 per share until shares of our common stock are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. There can be no assurance that we will be able to obtain an OTCBB listing. The offering price of $0.05 per share is arbitrary and does not have any relationship to any established criteria of value, such as book value or earnings per share. Additionally, because we have a limited operating history and have not generated any material revenues to date, the price of our common stock is not based on past earnings, nor is the price of our common stock indicative of the current market value of the assets owned by us. No valuation or appraisal has been prepared for our business and potential business expansion. Our common stock is presently not traded on any market or securities exchange and we have not applied for listing or quotation on any public market. DILUTION Since all of the shares being registered are already issued and outstanding, no dilution will result from this offering. SELLING SECURITY HOLDERS All of the shares of common stock issued are being offered by the selling stockholders listed in the table below. None of the selling stockholders are broker-dealers or affiliated with broker-dealers. The selling stockholders may offer and sell, from time to time, any or all of the common stock issued. Because the selling stockholders may offer all or only some portion of the 999,000 shares of common stock to be registered, no estimate can be given as to the amount or percentage of these shares of common stock that will be held by the selling stockholders upon termination of the offering. 10 SELLING SECURITY HOLDERS - continued The following table sets forth certain information regarding the beneficial ownership of shares of common stock by the selling stockholders as of July 15 , 2010, and the number of shares of common stock covered by this prospectus.The number of shares in the table represents an estimate of the number of shares of common stock to be offered by the selling stockholders. Name of Selling Stockholder and Position, Office or Material Relationship with CBDG Common Shares owned by the Selling Stockholder (2) Total Shares to be Registered Pursuant to this Offering Number of Shares Owned by Selling Stockholder After Offering and Percent of Total Issued and Outstanding(1) # of Shares % of Class Dayri Blanco % Cherrie Cancio (3) % Christy Cancio (4) % Alejandro Canton 0 % Felix Danciu % Manuel Garcia 0 % Elanys Meitin 0 % Louis Mendez 0 % David & Connie Popper 0 % Edwin Ruh 0 % Anthony & Geraldine Signoretto 0 % Herzfeld Caribbean Basin Fund, Inc. (5) 0 % Daniel York % Carlos Alvarez 0 % Total (1) Assumes all of the shares of common stock offered are sold. Based on 22,275,297 common shares issued and outstanding on July 15 , 2010. (2)Beneficial ownership is determined in accordance with SEC rules and generally includes voting or investment power with respect to securities. Shares of common stock subject to options, warrants and convertible preferred stock currently exercisable or convertible, or exercisable or convertible within sixty (60) days, are counted as outstanding for computing the percentage of the person holding such options or warrants but are not counted as outstanding for computing the percentage of any other person. (3) Cherrie Cancio is the adult daughter of our CEO, President and Director, Hugo Cancio. (4) Christy Cancio is the adult daughter of our CEO, President and Director, Hugo Cancio. (5)Thomas Herzfeld is the controlling shareholder of Herzfeld Caribbean Basin Fund, Inc. Except as disclosed above, there are no family relationships between any of the above noted stockholders and our Officers and Directors. We may require the selling security holder to suspend the sales of the securities offered by this prospectus upon the occurrence of any event that makes any statement in this prospectus or the related registration statement untrue in any material respect or that requires the changing of statements in these documents in order to make statements in those documents not misleading. 11 PLAN OF DISTRIBUTION The selling stockholders may, from time to time, sell all or a portion of the shares of our common stock in one or more of the following methods described below. Our common stock is not currently listed on any national exchange or electronic quotation system. There is currently no market for our securities and a market may never develop. Because there is currently no public market for our common stock, the selling stockholders will sell their shares of our common stock at a price of $0.05 per share until shares of our common stock are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. There can be no assurance that we will be able to obtain an OTCBB listing. The shares of common stock may be sold by the selling stockholders by one or more of the following methods, without limitation: (a) block trades in which the broker or dealer so engaged will attempt to sell the shares of common stock as agent but may position and resell a portion of the block as principal to facilitate the transaction; (b) purchases by a broker or dealer as principal and resale by the broker or dealer for its account pursuant to this prospectus; (c) an exchange distribution in accordance with the rules of the exchange; (d) ordinary brokerage transactions and transactions in which the broker solicits purchasers; (e) privately negotiated transactions; (f) a combination of any aforementioned methods of sale; and (g) any other method permitted pursuant to applicable law, including compliance with SEC’s Rule 144. In the event of the transfer by any selling stockholder of his or her shares to any pledgee, donee or other transferee, we will amend this prospectus and the registration statement of which this prospectus forms a part by the filing of a post-effective amendment in order to have the pledgee, donee or other transferee in place of the selling stockholder who has transferred his or her shares. In effecting sales, brokers and dealers engaged by the selling stockholders may arrange for other brokers or dealers to participate. Brokers or dealers may receive commissions or discounts from the selling stockholders or, if any of the broker-dealers act as an agent for the purchaser of such shares, from the purchaser in amounts to be negotiated which are not expected to exceed those customary in the types of transactions involved. Broker-dealers may agree with the selling stockholders to sell a specified number of the shares of common stock at a stipulated price per share. Such an agreement may also require the broker-dealer to purchase as principal any unsold shares of common stock at the price required to fulfill the broker-dealer commitment to the selling stockholders if such broker-dealer is unable to sell the shares on behalf of the selling stockholders. Broker-dealers who acquire shares of common stock as principal may thereafter resell the shares of common stock from time to time in transactions which may involve block transactions and sales to and through other broker-dealers, including transactions of the nature described above. Such sales by a broker-dealer could be at prices and on terms then prevailing at the time of sale, at prices related to the then-current market price or in negotiated transactions. In connection with such resales, the broker-dealer may pay to or receive from the purchasers of the shares, commissions as described above. The selling stockholders and any broker-dealers or agents that participate with the selling stockholders in the sale of the shares of common stock may be deemed to be “underwriters” within the meaning of the Securities Act in connection with these sales. In that event, any commissions received by the broker-dealers or agents and any profit on the resale of the shares of common stock purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act. From time to time, the selling stockholders may pledge their shares of common stock pursuant to the margin provisions of their customer agreements with their brokers. Upon a default by a selling stockholder, the broker may offer and sell the pledged shares of common stock from time to time. Upon a sale of the shares of common stock, the selling stockholders intend to comply with the prospectus delivery requirements, under the Securities Act, by delivering a prospectus to each purchaser in the transaction. We intend to file any amendments or other necessary documents in compliance with the Securities Act which may be required in the event any selling stockholder defaults under any customer agreement with brokers. To the extent required under the Securities Act, a post effective amendment to this registration statement will be filed, disclosing the name of any broker-dealers, the number of shares of common stock involved, the price at which the common stock is to be sold, the commissions paid or discounts or concessions allowed to such broker-dealers, where applicable, that such broker-dealers did not conduct any investigation to verify the information set out in this prospectus and other facts material to the transaction. In addition, a post-effective amendment to this Registration Statement will be filed to include any additional or changed material information with respect to the plan of distribution not previously disclosed herein. We and the selling stockholders will be subject to applicable provisions of the Exchange Act and the rules and regulations under it, including, without limitation, Rule 10b-5 and, insofar as the selling stockholders are distribution participants and we, under certain circumstances, may be a distribution participant, under Regulation M. 12 PLAN OF DISTRIBUTION - continued The anti-manipulation provisions of Regulation M under the Securities Exchange Act of 1934 will apply to purchases and sales of shares of common stock by the selling stockholders, and there are restrictions on market-making activities by persons engaged in the distribution of the shares. Under Regulation M, a selling stockholder or its agents may not bid for, purchase, or attempt to induce any person to bid for or purchase, shares of our common stock while they are distributing shares covered by this prospectus. Accordingly, the selling stockholder is not permitted to cover short sales by purchasing shares while the distribution is taking place. We will advise the selling stockholders that if a particular offer of common stock is to be made on terms materially different from the information set forth in this Plan of Distribution, then a post-effective amendment to the accompanying registration statement must be filed with the SEC. All of the foregoing may affect the marketability of the common stock. All expenses of the registration statement including, but not limited to, legal, accounting, printing and mailing fees are and will be borne by us. Any commissions, discounts or other fees payable to brokers or dealers in connection with any sale of the shares of common stock will be borne by the selling stockholders, the purchasers participating in such transaction, or both. Transfer Agent and Registrar The transfer agent and registrar for our common stock is First American Stock Transfer, 4747 N. 7th Street, Suite 170 Phoenix, Arizona 85014. Their phone number is (602) 485-1346 and their fax number is (602) 788-0423. LEGAL PROCEEDINGS We are not a party to any legal proceedings or litigation at this time. DESCRIPTION OF SECURITIES TO BE REGISTERED Common Stock Our Articles of Incorporation authorize the issuance of 100,000,000 shares of common stock with $0.0001 par value, of which 22,275,297 shares are issued and outstanding as of April 1, 2010.Each record holder of common stock is entitled to one vote for each share held in all matters properly submitted to the stockholders for their vote.Cumulative voting for the election of directors is not permitted by the By-Laws of CBDG. Holders of outstanding shares of common stock are entitled to such dividends as may be declared from time to time by the board of directors out of legally available funds; and, in the event of liquidation, dissolution or winding up of the affairs of CBDG, holders are entitled to receive, ratably, the net assets of CBDG available to stockholders after distribution is made to the preferred stockholders, if any, who are given preferred rights upon liquidation.Holders of outstanding shares of common stock have no preemptive, conversion or redemptive rights.To the extent that additional shares of CBDG’s common stock are issued, the relative interest of then existing stockholders may be diluted. Preferred Stock We have no preferred stock authorized or issued. Anti-takeover provisions There are no Nevada anti-takeover provisions that may have the affect of delaying or preventing a change in control. 13 INTEREST OF NAMED EXPERTS AND COUNSEL CBDG has not hired or retained any experts or counsel on a contingent basis, who would receive a direct or indirect interest in CBDG, or who is, or was, a promoter, underwriter, voting trustee, director, officer or employee, of CBDG. De Joya Griffith & Company, LLC, Certified Public Accountants, have audited our financial statements for the period from our inception on September 21, 2009 through fiscal year ended November 30, 2009, and presented its audit report dated March 25, 2010 regarding such audit which is included with this prospectus with De Joya Griffith & Company, LLC consent as experts in accounting and auditing. The O’Neal Law Firm, P.C., whose offices are located at 6626 E. Raftriver Street, Mesa Arizona 85215, has issued an opinion on the validity of the shares offered by this prospectus, which has been filed as an Exhibit to this prospectus with the consent of the O’Neal Law Firm, P.C. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS All directors of our company hold office until the next annual meeting of the stockholders or until their successors have been elected and qualified. The officers of our company are appointed by our board of directors and hold office until their death, resignation or removal from office. Our directors and executive officers, their ages, positions held, and duration as such, are as follows: Name Position Held with the Company Age Date First Elected or Appointed Hugo M. Cancio 8errace Miami, FL 33018 CEO/President/Director 45 September 21, 2009 Ed Steinback 8errace Miami, FL 33018 Controller/ Director CFO 46 September 21, 2009 January 21, 2010 Ariel Machado 8errace Miami, FL 33018 Vice President of Operations/ Director 38 September 21, 2009 James A. “Drew” Connolly 8errace Miami, FL 33018 Director 53 September 21, 2009 Business Experience The following is a brief account of the education and business experience of each director and executive officer during at least the past five years, indicating each person's business experience, principal occupation during the period, and the name and principal business of the organization by which he was employed. Mr. Hugo M. Cancio, Age 45, Chief Executive Officer, President and Member of the Board of Directors Mr. Cancio has been serving as CBDG’s Chief Executive Officer and a member of our Board of Directors since September 21, 2009.The term of his office is for one year and is renewable on an annual basis. He is a Cuban-born American living in the Miami area for over 25 years, coming to the US during the Mariel Boatlift in 1980. Mr. Cancio has been active in the Miami area in Cuban-American politics and in business activities between the US and Cuba, spreading Cuban culture across the world through his various initiatives. Since 2004 to the present , Mr. Cancio has been Chairman and CEO of Fuego Enterprises, Inc., a US corporation , that is quoted on the Pink Sheets , that focuses on the media and entertainment industry with the production and distribution of film, tv and music. Earlier in his career, Mr. Cancio promoted Cuban entertainment in the US, helped negotiate Cuban-American public political affairs, and owned a travel agency in the US that promoted travel to Cuba. Mr. Cancio attended Miami-Dade Community College where he studied Business Administration. Mr. Cancio is currently devoting approximately 20 hours a week of his time to CBDG, and is planning to continue to do so during the next 12 months of operation. Mr. Cancio brings to our Company a valuable bank of knowledge and experience to our management team from his previous experience in the Latin music industry as a promoter, producer, and manager. Mr. Cancio is not currently an officer or director of any reporting company that files annual, quarterly, or periodic reports with the United States Securities and Exchange Commission. Mr. Cancio is currently the CEO, President and Director of Fuego Enterprises, Inc., a company that currently trades on the Pink Sheets and was formerly a reporting company that previously filed annual, quarterly, or periodic reports with the United States Securities and Exchange Commission. 14 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS - continued Ed Steinback, Age 46, Treasurer, Chief Financial Officer and Member of the Board of Directors Mr. Steinback has been serving as CBDG’s Treasurer, CFO since January 21, 2010 and a member of the Board of Directors since September 21, 2009. The term of his office is for one year and is renewable thereafter on an annual basis. He has over twenty-five years experience in accounting and business management, and the last five years involved with public companies. He studied at California Polytechnic University in Agricultural Business, with an international business minor. After College, he worked with various agricultural companies as controller, and then settled in the Hospitality industry where he spent the next fifteen years working with various management companies as controller and accounting manager, at both the hotel property level and corporate. Since 1997, he has worked full time in his own practice, Steinback and Asssociates, of helping small to medium size public companies with their accounting departments, acting as their controller or chief financial officer. Mr. Steinback is currently devoting approximately 20 hours per week of his time to CBDG, and is planning to continue to do so throughout the term of his employment. Mr. Steinback brings a expanded knowledge of accounting, finance, internal controls, and business management to our team. With these skills we will be better able to fulfill our SEC reporting obligations and maintain our accounting and corporate records. Mr. Steinback is not currently an officer or director of any reporting company that files annual, quarterly, or periodic reports with the United States Securities and Exchange Commission. Ariel Machado, Age 38, Vice President of Operations and Member of the Board of Directors Mr. Ariel Machadohasbeen serving as CBDG’s Vice President of Operations and a member of its Board of Directors since October 9, 2009. The term of his office is for one year and is renewable thereafter on an annual basis.He has been consulting, in his own sole proprietorship, in media and entertainment management in both Havana, Cuba and Las Vegas, NV since 1999. Previously, he was a leading marketing manager and business consultant in Cuba working with such brands as BMW and PEUGEOT. He has an engineering degree from the Centro Universitario Jose Antonio Echeverria in Havana, Cuba and an MBA from the University of Havana in Havana, Cuba. Mr. Machado is currently devoting approximately 20 hours per week of his time to CBDG, and is planning to continue to do so throughout the term of his employment. Mr. Machado brings a complement of abilities and work experience to our team, to assist Mr. Cancio, and handle our daily operations, because of his past work experiences in the entertainment industry he has the knowledge to assist us in streamlining and keeping our operations in control. Mr. Machado is not currently an officer or director of any reporting company that files annual, quarterly, or periodic reports with the United States Securities and Exchange Commission. James A. “Drew” Connolly III, Age 53, Member of the Board of Directors Mr. James A. “Drew” Connolly III is a non-executive member of the Company’s Board of Directors since October 9, 2009. The term of his office is for one year and is renewable thereafter on an annual basis. He brings a 30 year professional career focused on emerging company development and finance. His prior positions and achievements range from a Congressional staffer during the Clean Air & Clean Water Legislative Acts in the mid-1970s which laid the foundation for modern environmental activity to a successful 20 year span on Wall Street advising clients in small and micro cap companies. He was instrumental in arranging financing and has consulted on numerous mergers and acquisition transactions of both public and private companies. Mr. Connolly also hosted the nationally syndicated “Street Signals” radio program focusing on small business investing while acting as Corporate Development Director for Investrend Communications, a premier small cap investment research firm. Mr. Connolly was a cofounder of the CEO Council, a national small public company advocacy association and was their Executive Director; the CEO Council’s impact on the landmark Sarbanes- Oxley reforms was acknowledged by multiple Congressional testimony appearances as well as an invitation to be a member on the SEC Advisory Committee on Smaller Public Companies. This Advisory Committee, after multiple public hearings and a nationwide year long consultative process, delivered to the SEC Commissioners a blueprint for small public company finance and governance that was widely acclaimed and instrumental in effecting regulatory reform impacting the capital markets that was consistent with both capital formation and investor protection. Currently Mr. Connolly is President of IBA Capital Funding and is a partner in Meridian Venture Partners, a global investment and strategic advisory group focused on Asia. Mr. Connolly is not currently an officer or director of any reporting company that files annual, quarterly, or periodic reports with the United States Securities and Exchange Commission. Committees of the Board We do not have an audit or compensation committee at this time. Our future plans do include having an audit and a compensation committee as soon as we have established our operations and have a stable operating Company. Family Relationships There are no family relationships between any director or executive officer. 15 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS - continued Involvement in Certain Legal Proceedings Except as disclosed below, our directors, executive officers and control persons have not been involved in any of the following events during the past ten years: 1. any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; 2. any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); 3. being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or 4. being found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. Our President, Hugo M. Cancio, has been named as an additional defendant in his capacity of President of an affiliated company as described further below: The Beatles On January 10, 2008 Fuego and Jeffrey Collins (Echo Vista, Inc.) through Echo-Fuego Music Group, LLC announced plans to sell the eight “lost” Beatles’ club recordings. Apple Corps Limited, representing the Beatles, filed a $ 15million lawsuit against the above named parties. Apple was seeking to have Fuego remove any information about the planned release from Fuego’s website, and was requiring Fuego to cease any use of the trademark “The Beatles”, and stops its plan to release the recording. Mr. Hugo Cancio was named in the lawsuit. On April 4, 2008, Apple Corps Limited and Fuego struck an injunction agreement approved by a Miami U.S. District Judge that requires Fuego to halt plans to release the eight song recordings. On May 16, 2008, Fuego Entertainment filed a motion to dismiss the lawsuit brought by Apple Corps Limited and Apple Records, Inc. as a matter of law. In the motion to dismiss Fuego Entertainment asserted that as a matter of law Fuego has the right to commercially exploit the 15 “Lost” 1962 Beatles recordings. On October 15, 2008 Fuego Entertainment entered into a private settlement agreement with Apple Corps Limited and Apple Records, Inc. (representingThe Beatles) which resolved the lawsuit against Fuego Entertainment and others to the parties' mutual satisfaction. Fuego has agreed not to release, distribute, sell or otherwise exploit any recordings containing The Beatles performances from the Star Club in Hamburg, Germany in 1962. Lawsuit Judgment On April 1, 2009, Fuego Entertainment challenged the legal fees incurred as the result of formulating its legal defense against Apple Corp. Hugo Cancio was named in a lawsuit brought by the attorneys that represented us in the above referenced suit from Apple Corps Limited. The judgment was for amounts owed to them for their work on the settled case above, for $92,740, plus attorney fees of $1,194 and costs of $471 for a total of $94,405. Fuego Enterprises and Mr. Cancio entered into a settlement agreement with the judgment holder for $30,000 as payment in full satisfaction of the judgment, as of July 13, 2010 this balance has been paid in full and the a satisfaction of the judgment has been filed. Conflict of Interest None of our officers or directors are subject to a conflict of interest. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following is a table detailing the current shareholders of CBDG owning 5% or more of the common stock and shares owned by CBDG’s directors and officers as of July 15 , 2010. COMMON STOCK Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class(3) Common Hugo M. Cancio President, CEO, Director 8errace Miami, FL 33018 13,218,748 (2) 59.34% Common Ed Steinback Treasurer, CFO, Director 8errace Miami, FL 33018 1,030,000 (4) 4.62% Common Ariel Machado V.P. of Operations, Director 8errace Miami, FL 33018 255,000 (4) 1.14% Common James A. “Drew” Connolly III Director 8errace Miami, FL 33018 30,000 (4) 0.13% Common Directors and officers and 5% Shareholders as a group(1) 65.23% 16 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT - continued COMMON STOCK - continued 1. Represents beneficial ownership 2. Hugo Cancio is the direct owner of 11,843,748 shares of our common stock and principal shareholder of Ciocan Entertainment, Inc. which owns 1,375,000 shares of our common stock Indirect ownership . 3. Based on the total of 22,275,297 outstanding common shares as of the date hereof 4. Direct ownership of shares. DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITY LIABILITIES The Nevada General Corporation Law requires CBDG to indemnify officers and directors for any expenses incurred by any officer or director in connection with any actions or proceedings, whether civil, criminal, administrative, or investigative, brought against such officer or director because of his or her status as an officer or director, to the extent that the director or officer has been successful on the merits or otherwise in defense of the action or proceeding. The Nevada General Corporation Law permits a corporation to indemnify an officer or director, even in the absence of an agreement to do so, for expenses incurred in connection with any action or proceeding if such officer or director acted in good faith and in a manner in which he or she reasonably believed to be in or not opposed to the best interests of the Company and such indemnification is authorized by the stockholders, by a quorum of disinterested directors, by independent legal counsel in a written opinion authorized by a majority vote of a quorum of directors consisting of disinterested directors, or by independent legal counsel in a written opinion if a quorum of disinterested directors cannot be obtained. The Nevada General Corporation Law prohibits indemnification of a director or officer if a final adjudication establishes that the officer's or director's acts or omissions involved intentional misconduct, fraud, or a knowing violation of the law and were material to the cause of action. Despite the foregoing limitations on indemnification, the Nevada General Corporation Law may permit an officer or director to apply to the court for approval of indemnification even if the officer or director is adjudged to have committed intentional misconduct, fraud, or a knowing violation of the law. The Nevada General Corporation Law also provides that indemnification of directors is not permitted for the unlawful payment of distributions, except for those directors registering their dissent to the payment of the distribution. According to Article IX of CBDG’s bylaws, CBDG is authorized to indemnify its directors to the fullest extent authorized under Nevada Law subject to certain specified limitations. Insofar as indemnification for liabilities arising under the Securities Act may be provided to directors, officers or persons controlling the Company pursuant to the foregoing provisions, CBDG has been informed that, in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. ORGANIZATION WITHIN LAST FIVE YEARS See “Certain Relationships and Related Transactions”below. DESCRIPTION OF BUSINESS Business Development CBDG was incorporated on September 21, 2009 in the State of Nevada as a wholly-owned subsidiary of Fuego Enterprises, Inc., a publicly held Nevada corporation trading on the Pink Sheets under the symbol “FUGI.PK (“FEI”). FEI is currently in the process of updating its financial disclosures on the Pink Sheets, and have already joined their News and Disclosure service to facilitate this. CBDG has never declared bankruptcy, has never been in receivership, and has never been involved in any legal action or proceedings. Since becoming incorporated, CBDG has not made any significant purchase or sale of assets. We have no plans to change our business activities or to combine with another business, and we are not aware of any events or circumstances that might cause our plans to change. 17 DESCRIPTION OF BUSINESS - continued Business Development - continued We have no revenues, have achieved losses since inception, have no operations, have been issued a going concern opinion and rely upon the sale of our securities and loans from our officers and directors to fund operations. CBDG is not a blank check registrant as that term is defined in Rule 419(a)(2) of Regulation C of the Securities Act of 1933, since it has a specific business plan or purpose. Neither CBDG nor its officers, directors, promoters or affiliates, has had preliminary contact or discussions with, nor do we have any present plans, proposals, arrangements or understandings with any representatives of the owners of any business or company regarding the possibility of an acquisition or merger. Business of Issuer CBDG was formed for two purposes, one toestablish a company to take advantage of marketing and distribution opportunities in the newly developing market of Cuba that currently are, and may become, legally available to U.S. – based corporations under the guidelines of the Trade Sanctions Reforms and Export Enhancement Act (TSRA) of 2000, or until such time all restrictions are lifted. Secondly, to establish a separate entity to be the exclusive marketing and sales representative for the world-wide marketing and sales of Fuego’s entertainment concerts, performances, and special events. CBDG will also sponsor and promote some of its own events independent from Fuego. Overview of the Company Cuba Business Development Group, Inc. plans to provide the following services: ● Marketing and promotion consulting; ● Marketing and promotion of live concert events Because of the regulatory uncertainty related to doing business within Cuba and with Cuban organizations, we currently have no timeline to implement these activities. These plans are substantially dependent on the services that we will be able to provide within the legal guidelines of the Trade Sanctions Reforms and Export Enhancement Act (TSRA) of 2000, and based upon our available resources. The Company’s philosophy is grounded in the belief that businesses can make a significant and positive contribution to people, society and the environment. To help bring this philosophy to life, CBDG is focused on the Cuban market to drive positive business opportunities that are highly impactful to Cuban nationals while driving forward positive change in Cuba. By providing leadership and experience in international business between Cuba and the world, CBDG’s management team is positioned to bridge the needs of a communist country with access to the free-markets and capitalist structure of the United States. It is management’s belief that the trade embargo between Cuba and the US will soon be lifted and CBDG will be positioned as a first-mover to provide those services to Cuba that match the open financial culture of the US. History of the Company CBDG was incorporated on September 21, 2009 in the State of Nevada as a wholly-owned subsidiary of Fuego Enterprises, Inc., a publicly held Nevada corporation with a quotation on the Pink Sheets under the symbol “FUGI.PK (“FEI”). Leadership Drives Results CBDG’s performance will be the result of it cultivating its management’s relationships with clients and business associates, including: Ø Stage One: Advisory Services. The Company leverages its consulting experience in executive , marketing, promotional and transactional roles. By assessing and structuring its clients at an early stage, each assignment will be better positioned for success by laying that foundation properly from start. Ø Stage Two: Market Design . Management believes that we will be well positioned to offer and provide marketing, advertising and promotional consulting and design services to its clients. Our experience with the promotion of our entertainment concerts and events will provide us with a track record demonstrating our abilities to guide and assist our clients in their marketing success. Ø Stage Three: Maximizing Shareholder Value.Execution is the fundamental key to success. The Company will actively monitor its client’s operations to ensure that any advice it provides is adhered to. While each suggestion will be ultimately the client’s final decision to make, each objective will be designed to reach higher and higher milestones and drive successful business activities and in the process, increase shareholder value to its clients and partners. 18 DESCRIPTION OF BUSINESS - continued Business of Issuer - continued Successful Business Model CBDG’s business model is based on seven points of focus: Ø Providing the right advice at the right time; Ø Helping navigate regulatory issues; Ø Offering knowledge and access to capital markets; Ø Investing the Company’s capital at first opportunity; Ø Incubating and accelerating business growth; Ø Structuring advanced corporate financing techniques for international trade; and, Ø Permanent access to Company management for transactional support, including mergers and acquisitions and helping with public listing of private companies. Hugo M. Cancio has successfully managed various business relationships serving both Cuba and the US. His track record, reputation, and management experience is key to the Company’s success in providing consulting services to businesses that are currently doing business in Cuba or considering doing business in Cuba. Business Model Professionalizing US-Cuban Business Relations International trade is a complex undertaking for any business; managing a business with communist ties in a globally capitalist environment is an even more complex undertaking. To become successful, certain managerial techniques based on previous success need to be made readily aware. CBDG provides such knowledge. Management and Marketing Consulting Management and marketing consulting is a service-oriented product of the Company that serves as the backbone for our business plan . In this capacity, CBDG will provide custom advice from its high-level management team that is specifically tailored to its clients, regardless of industry or operating stage (startup to mature). Advertising, promotion, and management of our entertainment events. Our initial plan is to start with the marketing and promotion of Fuego Enterprises Concert tours and entertainment events, and also produce some of the events ourselves. On December 30, 2009 we started this program with five concerts we co-promoted with Fuego Enterprises, Inc. which ran through January 7, 2010. We agreed to a 50% split of the net profit with our affiliated company, after all concert related expenses. The concerts ran smoothly and was a perfect test run of our services and our management team. We will also co-produced another set of concerts with Fuego Enterprises in June 2010, and are in the process of scheduling dates now for August through November 2010. Our Strategic Marketing Consulting includes the following services: - Analysis of marketing and promotion model - Market analysis of event audience - Competition analysis of competing events - Design of advertising materials - Press relations and releases - Performing artist relations With our management team’s, knowledge of the Latin music industry, we are uniquely positioned to assist our clients in these areas. Strategic business consulting includes the following services: · Analysis of business model viability; · Industry market analysis; · Competitive market analysis; · Employment and training of management; · Analysis of historical financial statements; and, · Establish budget and build financial projections. 19 DESCRIPTION OF BUSINESS - continued Business of Issuer - continued These consulting services delve deep into business operations, ensuring critical review and implementation of the Company’s suggestions with an eye toward increasing efficiency among workflow and output. Additional consulting services include assistance with international trade and related commerce needs such as: · Identification of business opportunities, competence studies, selection/contact of potential business partners and clients; · Screening of companies and individuals who fit the client’s needs; · Comprehensive on-the-ground business development and support services; · General assistance with compliance matters with respect to fiscal/taxation, banking, customs and registry provisions of the domestic market, aimed at avoiding delays and illegalities; · Drafting and contract review, designed to maximize transaction efficiency and success; and, · Following up on contract execution and recommending certain action in the event of breaches. As the need to access financing presents itself, the engagement can be diverted to add investment banking services. If a client’s company is in the early-stage of its operations, CBDG will provide quick-start assistance by helping to incubate and accelerate its launch. The Company will provide the resources, contacts, relationships and value-add that will advance each client to a later stage of its business lifecycle. Dependence on One or a Few Major Customers We do not anticipate dependence on one or a few major customers for at least the next 12 months or the foreseeable future. Patent, Trademark, License & Franchise Restrictions and Contractual Obligations & Concessions We do not intend to obtain any additional trademarks or patents. CBDG has not entered into any franchise agreements or other contracts that have given, or could give rise to obligations or concessions. Existing or Probable Government Regulations Our ability to conduct business within Cuba and in the United States with Cuban Nationals and organizations seeking to conduct business in the United States is governed by Title 31 Part 15 of the Federal Code of regulations commonly known as the Cuban Asset Control Regulations. These regulations were issued by the U.S. Government on July 8, 1963, under the Trading with the Enemy Act in response to certain hostile actions by the Cuban government. They are still in force today and affect any person subject to U.S. jurisdiction—including all U.S. citizens and permanent residents wherever they are located, all individuals and organizations physically in the United States, and all branches and subsidiaries of U.S. organizations throughout the world—as well as all persons engaging in transactions that involve property in or otherwise subject to the jurisdiction of the United States. The Regulations are administered by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”). Criminal penalties for violating the Regulations range up to 10 years in prison, $1,000,000 in corporate fines, and $250,000 in individual fines. Civil penalties up to $65,000 per violation may also be imposed. Research and Development Activities and Costs CBDG has not incurred any costs to date and has no plans to undertake any research and development activities during the first year of operation. Compliance With Environmental Laws We are not aware of any environmental laws that have been enacted, nor are we aware of any such laws being contemplated for the future, that address issues specific to our business. Facilities CBDG does not own any property, real or otherwise. We rent executive office facilities in Miami, Florida. This is a shared office facility with an affiliated Company, Fuego Enterprises, Inc., which offers office space for $500 monthly. This office space is located in the home of our President and we consider the amount the fair market value of the space we rent. We may cancel upon 30 days written notice. This location will serve as our primary office for planning and implementing of our plan in the United States. We will continue to use this space for our executive offices for the foreseeable future. Employees Mr. Hugo M. Cancio, Mr. Ed Steinbeck and Mr. Ariel Machado, our officers and directors, are our only employees and are responsible for all planning, developing and operational duties, and will continue to do so throughout the early stages of our growth. There is no intention of hiring other employees until the business has been successfully launched and we have sufficient, sustained revenues flowing to CBDG from our operations or have raised sufficient equity capital. Our officers and directors will do whatever work is requireduntil our business is to the point of having positive cash flow. Human resource planning will be part of an ongoing process that will include regular evaluation of operations and revenue realization. 20 DESCRIPTION OF BUSINESS - continued Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. INCORPORATION OF CERTAIN INFORMATION BY REFERNCE We will voluntarily make available to securities holders an annual report, including audited financials, on Form 10-K.We are not currently a fully reporting company, but upon effectiveness of this registration statement, we will be required to file reports with the SEC pursuant to the Securities Exchange Act of 1934; such as quarterly reports on Form 10-Q and current reports on Form 8-K. The public may read and copy any materials filed with the SEC at the SEC’s Public Reference Room at 450 Fifth Street, N.W., Washington, D.C. 20549. The public may obtain information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at www.sec.gov. PLAN OF OPERATION During the first stages of our growth, our officers, directors and employees will provide all the labor required to execute our business plan, and since we intend to operate with very limited administrative support, they will continue to be responsible for the majority of labor required for at least the first year of operations.Management plans to hire additional employees or outsource labor as required as the Company grows during its operations. Due to limited financial resources, each of the management team will dedicate approximately half a week’s time in order to carry out its operations. We are a development stage enterprise with limited operations. We have had limited revenues, financial backing and assets.Our plan of operations over the next 12 months is to determine, analyze and promote the present opportunities available for business development in and with Cuba until the trade embargo is lifted or softened with the United States. Webelieve our presence and unique background and strategy willsave companies time and expense by helping them develop and undertake a targeted approach to doing business in Cuba under the guidelines of the Trade Sanctions Reforms and Export Enhancement Act (TSRA) of 2000, or until such time as some or all restrictions are lifted. Our strategic consulting consortiumcan assist companies increating and implementing comprehensive procedures to approach business transactions with Cuba or Cuban nationalsin a legally compliant manner. For the near term we plan to: ● File on form S-1 our registration statement to become effective within 3 months of the date filed. ● Define the initial market for Cuban businesses until the trade embargo with it is curtailed or eliminated. ● Drafting of necessary documentation for presentation to relevant enterprises and government agencies. ● Develop our contacts with individuals and organizations in the entertainment field as a primary business source based on our 20 year background in that industry. ● Pursue with Cuba, its present business contacts beyond its borders, so that we may further understand and aid in the development of such businesses. ● Raise suitable financing through one or more private placements of our common stock. ● Joint venture or manage potential partners for identified projects. ● Assist US companies with obtaining licenses for exporting to Cuba under the guidelines of the TSRA of 2000. Our business objectives are: ● To facilitate the development and/or enhancement of a variety of businesses between Cuba and its neighbors for a share of the revenues or profits generated thereby. ● Providing leadership and experience in international business between Cuba and the United States . 21 PLAN OF OPERATION - continued ACTIVITIES TO DATE After our formation in September, 2009 we developed our business plan and objectives as stated above. After November 30 , 2009, we identified and participated directly in the presentation of Cuban entertainers in a US tour for which we earned our first revenues. We are currently helping clientsthat are involved in the entertainment business, marketto promote Cuban artistson tour in the United States under the cultural exchange act. We identifypopular Cuban acts andartists, up- coming new acts andartists for companies and organizations that are currently involved in producing cultural eventsin the UnitedStates. We have contacts with singers, music groups,painters,dance companies, writers,actors, film directors, and intellectuals.Utilizing our knowledge and relationships developed over the years, we have been able to help clients do business in this field,get ahead of its competitors, meet with Cuban business counterparts, and establish contacts with companies already doing business in Cuba. Results of Operations Net Income Losses For the period from inception (September 21, 2009) until November 30, 2009, the Company incurred net losses of $17,906, and For the period from inception (September 21, 2009) until May 31, 2010, the Company incurred net losses of $69,871. Net losses for the three months ended May 31, 2010, were $47,895 as compared to net losses of -0- for the three months ended May 31, 2009. Net losses for the six months ended May 31, 2010, were $51,965 as compared to net losses of $-0- for the six months ended May 31, 2009. The transition to net losses over the comparative periods can be attributed to the fact that the Company was not in operation in the comparable periods. It is also attributable to the realization of expenses relating to the development of our business plan. We have not generated any substantial revenues since inception, but we have generated $170,843 for the six months ended May 31, 2010, in conjunction to our business plan. We will likely continue to incur losses through the end of the fiscal year 2010.Due to the nature of the Company’s ramp up of business activities in connection with our business plan and we cannot determine whether we will ever generate revenues from operations. Development Stage Activities Development stage activities for the period from inception (September 21, 2009) until November 30, 2009, were $17,906. Expenses for the period from inception (September 21, 2009) until November 30, 2009, were $17,906. These expenses are primarily due to consulting, professional and rent expenses. Other expenses include accounting costs, stock transfer fees, and company set up fees. We expect expenses to increase in future periods with our heavy focus on developing our business plan. Development stage activities for the six months ended May 31, 2010, were $51,965 as compared to $-0- for the six months ended May 31, 2009. Cost of goods sold for the six months ended May 31, 2010, were $133,157 as compared to $-0- for the six months ended May 31, 2009.Expenses for the six months ended May 31, 2010, were $89,650 as compared to $-0- for the six months ended May 31, 2009. During the six months ended May 31, 2010 revenues were $170,843 compared to $-0- for the six months ended May 31, 2009. These revenues were due to the first set of concerts that we produced from December 30, 2009 through Janury 10, 2010. These expenses are primarily due to consulting, professional, advertising, and cost of goods sold. Other expenses include accounting costs, rent expense, and costs associated with the preparation of disclosure documentation. We expect expenses and revenues to increase in future periods with our heavy focus on pursuing our business plan. Income Tax Expense (Benefit) The Company has a prospective income tax benefit resulting from net operating loss carry forwards that will offset any future operating profit. Impact of Inflation The Company believes that inflation has not had a material affect on operations for the period from inception (November 16, 2006) to May 31, 2010. Milestones The following is a chronological itemization of the milestones we hope to achieve over the next 12 months. We are currently in the first month of these milestones noted below. July 2010 – October 2010 Complete our Registration Statement on Form S-1 and raise suitable financing through one or more private placements of our common stock to enable us to reach a positive cash flow position during our planned operations. Identify the businesses we should pursue through Cuban contacts until the trade embargo restrictions with Cuba are curtailed or eliminated. Commence filing periodic financial statements as a reporting company pursuant to the effectiveness of our registration statement. August and September 2010, we will be co-promoting the national tour of the “Conjunto Folklorico Nacional de Cuba,”this is a traditional dance troupe that combines Cuban historical music with traditional and modern dance movements. October 2010, we will also working on a national tour of one of the founders of Cuban Music’s “Nueva Trova” movement, which is a blend of classical guitar, Cuban rhythms, acoustic sounds, and jazz. 22 PLAN OF OPERATION - continued Milestones - continued November 2010 – March 2011 November 2010, we will be working on a national tour of a traditional Flamenco Dance troupe. April 2011 – June 2011. Seek additional concert and tour possibilities for the Company to promote and engage in client development activities to expand our client base. Liquidity and Cash Resources We have raised $12,750 from the sale of stock through a private placement to 6 non-affiliated investors for the period from inception through November 30, 2009. We have incurred expenses since inception totaling $17,906 during the same period for our incorporation and operating expenses. Our budgeted operating cash expenditures for the next 12 months through March 2011 are approximately $450,438 and our budgeted cash flow from gross profit is $170,000. These numbers have been based on our tour dates that we are currently working on for August through December 2010. Therefore, we presently have budgeted a zero cash position from operations as of March 2010 and a need for additional capital from the sale of securities of approximately $280,000, of which $25,000 has been sold under a stock subscription for 100,000 shares , which is reflected in our financials as of November 30, 2009. How long we are able to satisfy its cash requirements depends on how quickly we can generate revenue and how much revenue can be generated. We must generate at least $450,000 in gross profit from March 1, 2010 to March31, 2011, in order to fund all operating cash expenditures under our present business plan. Gross profit is defined as gross sales net of the direct product costs. If we fail to generate sufficient cash flows from sales and/or gross profit based on our forecast of expenditures, we will need to raise sufficient capital to continue in existence. If necessary we will do this through additional private placements of our common stock, or through available debt financing. We cannot guarantee that additional funding will be available on favorable terms, if at all. If we cannot secure additional financing from outside sources or our existing shareholder base, we may not be able to meet our milestones, and may need to discontinue operations. Any further shortfall will affect our ability to expand or even continue our operations. We cannot guarantee that additional funding will be available on favorable terms, if at all. There are also no plans or expectations to purchase or sell any significant equipment in the first year of operations. 23 DESCRIPTION OF PROPERTY CBDG does not own any property, real or otherwise. We rent executive office facilities in Miami, Florida. This is asharedoffice facility with an affiliated Company, Fuego Enterprises, Inc., which offers office space for $500 monthly. This office space is located in the home of our President, who is also an officer and Director of Fuego Enterprises, Inc. We may cancel upon 30 days written notice. This location will serve as our primary office for planning and implementing of our plan in the United States. We will continue to use this space for our executive offices for the foreseeable future. We believe our current premises are adequate for our current operations and we do not anticipate that we will require any additional premises in the foreseeable future. We do not have any investments or interests in any real estate.Our company does not invest in real estate mortgages, nor does it invest in securities of, or interests in, persons primarily engaged in real estate activities. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Other than the transactions discussed below, CBDG has not entered into any transaction nor are there any proposed transactions in which any director, executive officer, shareholder of CBDG or any member of the immediate family of any of the foregoing had or is to have a direct or indirect material interest. Since we did not have a bank account, initially, we were advanced funds for our overhead and operating expenses by our President since our inception, September 21, 2009. During the period ended November 30, 2009, our President provided advances for various incurred general and administration fees of $11,500. We also accrued $5,750 for consulting fees and $1,150 for rent of our office space for the same officer. We also agreed to pay our President $2,500 per month for providing his services, and also $500 rent for our office space in his home. No accruals to our President have been paid since he took office on September 21, 2009.As of November 30, 2009, we owed our President $6,900 in accounts payable – related party, and $11,500 in shareholder advances. On September 21, 2009, we issued 7,000,000 shares of our common stock to our CEO, President and Director, Hugo M. Cancio, for services rendered in connection with the formation and organization of the Company for an aggregate value of $700.00, or $0.0001 per share. On September 21, 2009, we issued 200,000 shares of our common stock to our Vice President of Operations, Ariel Machado for services rendered in connection with our formation and organization at an approximate aggregate value of$20.00, or $.0001 per share. On September 21, 2009, we entered into agreements with two directors for their services as board members of the Company. The agreements were effective for a calendar year, and they will hold office until their successor is elected and qualified. We also granted each Director 30,000 restricted shares of our common stock, and agreed to reimburse them for reasonable pre-approved expenses related to the performance of their board duties. We also agreed to pay them $500 per in person meeting they attended and $100 per board conference call. On September 21, 2009, we entered into two agreements with our Chief Financial Officer (CFO) and a Controller. The agreement with our CFO was for a one year period and was for $1,000 per month for the first five months and $2,000 per month thereafter. The CFO resigned on January 21, 2010, terminating his agreement effective as of that date, and declining all additional amounts owed to him. We also agreed to pay our Controller $1,500 per month from the date of inception, September 21, 2009, for a period of one year, and then to automatically renew on a monthly basis after that until terminated by either party. We also agreed to grant our Controller 1,030,000 shares of our common stock. On January 21, 2010, we amended our existing agreement with our controller to change his title to Chief Financial Officer when the previous CFO resigned. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information Currently there is no public trading market for our stock, and we have not applied to have CBDG’s common stock listed.We intend to apply to have our common stock quoted on the OTC Bulletin Board.No trading symbol has yet been assigned. Rules governing low-price stocks that may affect ourstockholders' ability to resell shares of our common stock Our stock currently is not traded on any stock exchange or quoted on any stock quotation system.Upon the registration statement in which this prospectus is included becoming effective, we will apply for quotation of our common stock on the FINRA's OTCBB. 24 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS - continued Quotations on the OTCBB reflect inter-dealer prices, without retail mark-up, markdown or commission and may not reflect actual transactions.CBDG’s common stock may be subject to certain rules adopted by the SEC that regulate broker-dealer practices in connection with transactions in "penny stocks".Penny stocks generally are securities with a price of less than $5.00, other than securities registered on certain national exchanges or quoted on the Nasdaq system, provided that the exchange or system provides current price and volume information with respect to transaction in such securities.The additional sales practice and disclosure requirements imposed upon broker-dealers may discourage broker-dealers from effecting transactions in our shares which could severely limit the market liquidity of the shares and impede the sale of our shares in the secondary market. The penny stock rules require broker-dealers, prior to a transaction in a penny stock not otherwise exempt from the rules, to make a special suitability determination for the purchaser to receive the purchaser’s written consent to the transaction prior to sale, to deliver standardized risk disclosure documents prepared by the SEC that provides information about penny stocks and the nature and level of risks in the penny stock market.The broker-dealer must also provide the customer with current bid and offer quotations for the penny stock.In addition, the penny stock regulations require the broker-dealer to deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the SEC relating to the penny stock market, unless the broker-dealer or the transaction is otherwise exempt.A broker-dealer is also required to disclose commissions payable to the broker-dealer and the registered representative and current quotations for the securities.Finally, a broker-dealer is required to send monthly statements disclosing recent price information with respect to the penny stock held in a customer's account and information with respect to the limited market in penny stocks. Holders As of the filing of this prospectus, we have 73 shareholders of record of CBDG common stock. We are registering 999,000 shares of our common stock held by 14 non-affiliated investors under the Securities Act of 1933 for sale by the selling securities holders named in this prospectus. This does not include the 13,941,656 shares of common stock held by our Officers and Directors. Dividends. As of the filing of this prospectus, we have not paid any dividends to our shareholders. There are no restrictions which would limit the ability of CBDG to pay dividends on common equity or that are likely to do so in the future. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend; CBDG would not be able to pay its debts as they become due in the usual course of business; or its total assets would be less than the sum of the total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. Difficulty to resell CBDG stock, as the Company has no expectations to pay cash dividends in the near future The holders of our common stock are entitled to receive dividends when, and if, declared by the board of directors.We will not be paying cash dividends in the foreseeable future, but instead we will be retaining any and all earnings to finance the growth of our business.To date, we have not paid cash dividends on our common stock.This lack of an ongoing return on investment may make it difficult to sell our common stock and if the stock is sold the seller may be forced to sell the stock at a loss. 25 EXECUTIVE COMPENSATION The following table sets forth the compensation paid by us from our inception on September 21, 2009 through our first fiscal year ending November 30, 2009 and for the six months ended May 31, 2010 for each of our officers. This information includes the dollar value of base salaries, bonus awards and number of stock options granted, and certain other compensation, if any. The compensation discussed addresses all compensation awarded to, earned by, or paid or named executive officers. EXECUTIVE OFFICER COMPENSATION TABLE Non- Nonqualified Equity Deferred All Name Incentive Compensa- Other and Stock Option Plan tion Compen- Principal Salary Bonus Awards Awards Compensation Earnings sation Total Position Year (US$) (US$) (US$) (US$) (US$) (US$) (US$) (US$) (a) (b) (c) (d) (e) (f) (g) (h) (i) (j) Hugo M. Cancio CEO, President 2009 2010 $ 5,750 15,000 0 0 $ 700 0 0 0 0 0 0 0 0 0 $ 6,450 15,000 Ivan Braverman CFO, Treasurer 2009 2010 $ 1,000 1,000 0 0 $ 0 0 0 0 0 0 0 0 0 0 $ 1,000 1,000 Ed Steinback Controller CFO, Treasurer 2009 2010 $ 3,450 9,000 0 0 $ 100 0 0 0 0 0 0 0 0 0 $ 3,550 9,000 Ariel Machado VP of Operations 2009 2010 $ 3,450 9,000 0 0 $ 20 0 0 0 0 0 0 0 0 0 $ 3,470 9,000 (a) Name and Position held by the individual (b) Fiscal year covered (c) Salary accrued or paid to the executive officer (d) Bonuses Paid to executive officer (e) Stock awards granted to the executive officer valued in accordance with FASB ASC topic 718 (f) Option awards granted to the executive officer (g) Incentive compensation paid the executive officer (h) Deferred Compensation paid to the executive officer (i) Other compensation paid to the executive officer (j) Total compensation paid to the executive officer for the fiscal year 26 EXECUTIVE COMPENSATION - continued The following table sets forth the compensation paid by us from our inception on September 21, 2009 through our first fiscal year ending November 30, 2009 , and for the six months ended May 31, 2010 for each of our directors. This information includes the dollar value of base salaries, bonus awards and number of stock options granted, and certain other compensation, if any. The compensation discussed addresses all compensation awarded to, earned by, of paid or named executive officers. DIRECTOR COMPENSATION TABLE (a) (b) (c) (d) (e) (f) (g) (h) Change in Pension Fees Value and Earned Non-Equity Nonqualified All Or Incentive Deferred Other Paid in Stock Option Plan Compensation Compen- Cash Awards Awards Compensation Earnings sation Total Name Hugo M. Cancio 0 $
